Title: To George Washington from Joseph Reed, 8 February 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Burlington [N.J.] Feby 8 1777.

I beg Leave to remind you of an Application I made to your Excelly before I left Morris Town in Behalf of Mr Odell a Gentleman of this Place who acts in the double Capacity of a Clergyman & Physician. He was drove from his Home by the Violence of the Gondola Men who hunted him in such a Manner as in my Opinion made it necessary for him to retire to preserve his Life. At that time the Enemy surrounded the Town so that it was not possible for him to go out of Town without passing through them. While absent some from Ignorance & others perhaps through Design carried such alarming stories of his Danger & the Reward offered for apprehending him that he went on wi⟨th⟩ others after the Troops to Amboy where he is now an⟨d is⟩ waiting Permission to return to his Family & Pati⟨ents.⟩ If your Excellency has not altered your Sentiments sin⟨ce⟩ Mr Cox & myself laid this Matter before you I flatt⟨er⟩ myself you will be so good as to sign the inclosed Passport & return it by the Bearer.
Believe me, Sir, I would not urge this Request if I was not fully satisfied

not only that the Indulgence will not be detrimental to the Service, but that the poor Soldiers & Inhabitants from Mr Odell’s Attendance will make it a publick Benefit. An Officer died here a few Days ago from a Wound seeming slight & as is generally believed for Want of proper Assistance.
We have the most satisfactory Accounts that this Gentleman since he has been with the Enemy has been constantly employed in relieving, and assisting those Persons who were carried off from this Part of the Country getting some discharged & procuring Indulgences to others.
If any Engagements are thought necessary I am sure Mr Odell will enter into them not to correspond with or hold any kind of Connection with the Enemy & I will be responsible for his Fidelity in the Observance of them.
Your Excellencys Compliance will besides relieving the Distress of a very worthy Family add one more to the many Favours received by Dear Sir Your most obliged & Affect. Hbble Servt

Jos: Reed


I propose to be with your Excellency in the Course of 10 Days or a Fortnight—but if I can be of any particular Service I will obey your Commands on the shortest Notice.

